Citation Nr: 0706130	
Decision Date: 03/02/07    Archive Date: 03/13/07

DOCKET NO.  05-18 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.



REPRESENTATION

Veteran represented by:	Clayte Binion, Attorney at Law 



ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Associate Counsel




INTRODUCTION

The veteran, who is the appellant, served on active duty from 
June 1969 to December 1969.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in January 2005 of a 
Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends that he has post-traumatic stress 
disorder related to a personal assault during service. 

After service, both VA and private medical records show that 
in 2004 the veteran was diagnosed with post-traumatic stress 
disorder, related to the in-service personal assault. 

Service medical records show that the veteran was discharged 
from service because of unsuitability due to an emotionally 
unstable personality.  There was reference to a psychiatric 
evaluation in October 1969, not of record, that took place at 
the Recruit Evaluation Unit.  Although the RO notified the 
veteran that the report of October 1969 is not available to 
include attempts to obtain records from the Naval Hospital in 
San Diego, the veteran's attorney requests that the RO expand 
its request to include the Recruit Evaluation Unit, which may 
not have been located at Naval Hospital. 

The veteran's attorney also requests that VA obtain other 
personnel performance reports. 

In light of the above, under the duty to assist, further 
evidentiary development is needed.  Accordingly, the case is 
REMANDED for the following action:

1. Ask the National Personnel Records 
Center to search for the October 1969 
report of psychiatric evaluation that was 
conducted at the Recruit Evaluation Unit 
at the Recruit Training Command, Naval 
Training Center, located at Loma Portal, 
San Diego, not the Naval Hospital at 
Balboa Park.  If the records do not exist 
or further efforts to obtain the records 
would be futile provide the veteran notice 
in accordance with 38 C.F.R. § 3.159(e). 

2. Ask the National Personnel Records 
Center to search for other enlisted 
performance records or other personnel 
records, pertaining to the veteran's 
performance as a recruit and as a student 
at the Service School Command, Naval 
Training Center, located at Loma Portal, 
San Diego. If the records do not exist or 
further efforts to obtain the records 
would be futile provide the veteran notice 
in accordance with 38 C.F.R. § 3.159(e).

3. Schedule the veteran for a VA 
examination by a psychiatrist to determine 
whether the veteran has post-traumatic 
stress disorder.  The examination should 
include psychological testing, including 
the tests for post-traumatic stress 
disorder.  A copy of the veteran's file 
must be made available to the psychiatrist 
for review. The psychiatrist is asked to 
answer the following:

a. If post-traumatic stress disorder is 
found, is it at least as likely as not 
that the post-traumatic stress disorder 
is related to the veteran's history of 
a personal assault during service, 
considering the following facts from 
the record. 

The veteran was administratively 
discharged from service because 
of unsuitability due to 
emotionally unstable 
personality. See psychiatric 
evaluation, dated in December 
1969. 

After service, the first mental 
health assessment of record was 
in April 2003 by VA, and the 
initial diagnoses were 
generalized anxiety disorder and 
depressive disorder. 

In May 2004, the veteran was 
referred for a Military Sexual 
Trauma evaluation and he 
described for the first time the 
personal assault in service and 
the assessment included post-
traumatic stress disorder and he 
has been treated for post-
traumatic stress disorder since 
then. 

b. If post-traumatic stress disorder is 
found and after a review of the record, 
considering the above facts, the 
psychiatrist is asked for an opinion as 
to whether the evidence indicates that 
the claimed in-service personal assault 
occurred.

In formulating the opinion, the VA 
psychiatrist is to consider that 
the term "as likely as not" does 
not mean within the realm of 
possibility, rather it means that 
the weight of the medical evidence 
both for and against the 
conclusion is 


so evenly divided that it is as 
medically sound to find in favor 
of causation as it is to find 
against causation. 

If the requested opinion cannot be 
provided without resort to 
speculation, the examiner should 
so state.

4. After the above has been completed, 
adjudicate the claim.  If the 
determination remains adverse, furnish the 
veteran a supplemental statement of the 
case and return the case to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
GEORGE E. GUIDO JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


